COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ERIC TORRES,                                  '
                                                              No. 08-12-00349-CR
                            Appellant,         '
                                                                 Appeal from the
 v.                                            '
                                                               409th District Court
 STATE OF TEXAS,                               '
                                                            of El Paso County, Texas
                                               '
                           State.
                                               '              (TC# 20100D05480)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until August 8, 2013. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. M. Clara Hernandez, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 8, 2013.

       IT IS SO ORDERED this 10th day of July, 2013.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.